MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be                            Feb 23 2018, 5:23 am

regarded as precedent or cited before any                             CLERK
court except for the purpose of establishing                      Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE1
Ruth Johnson                                             Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Robert J. Henke
Anna Onaitis Holden                                      Abigail R. Recker
Indianapolis, Indiana                                    Katherine A. Cornelius
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         February 23, 2018
of the Parent-Child Relationship                         Court of Appeals Case No.
of B.D., Mother, and S.D.,                               49A05-1708-JT-1931
Minor Child,                                             Appeal from the
B.D.,                                                    Marion Superior Court
                                                         The Honorable
Appellant-Respondent,
                                                         Marilyn A. Moores, Judge
        v.                                               The Honorable
                                                         Larry Bradley, Magistrate




1
 On November 29, 2017, DeDe K. Connor filed an appearance for Child Advocates, Inc.; however, Child
Advocates, Inc. did not file a separate appellee’s brief.

Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 1 of 17
      Indiana Department of Child                               Trial Court Cause No.
      Services,                                                 49D09-1605-JT-487

      Appellee-Petitioner,

      and

      Child Advocates, Inc.,

      Appellee-Guardian Ad Litem.



      Kirsch, Judge.


[1]   B.D. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her child S.D. (“Child”), raising the following restated issue: whether

      the judgment terminating Mother’s parental rights was clearly erroneous

      because there was insufficient evidence that termination was in Child’s best

      interests.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Child was born on July 28, 2008 to Mother and K.R. (“Father”).2 In April

      2014, DCS filed its petition alleging that Child was a child in need of services




      2
        Father was convicted of having sexually abused Child’s half-sister, H.A., and he was incarcerated at the
      time of Child’s termination hearing. In December 2016, Father signed consents for Child’s adoption. Father
      does not participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018       Page 2 of 17
      (“CHINS”).3 The 2014 CHINS petition (“CHINS petition”) alleged, in

      pertinent part, that Mother had failed to or was unwilling to provide Child with

      a safe, stable, and appropriate living environment. Mother had an extensive

      history with DCS and was, at that time, involved in a CHINS action regarding

      her daughter H.A.4 Child’s CHINS petition alleged that Mother lacked stable

      housing and had moved numerous times in the months preceding the filing of

      the CHINS petition. Further, Mother had not successfully demonstrated the

      ability to provide Child with a safe, stable, appropriate home. Accordingly, the

      CHINS court determined that its coercive intervention was necessary to ensure

      Child’s safety and well-being. After the initial hearing, DCS removed Child

      from Mother’s care, and Child was placed in foster care.


[4]   On May 28, 2014, Child was adjudicated to be a CHINS, and that same day,

      the CHINS court proceeded to a dispositional hearing. The CHINS court’s

      parental participation decree ordered Mother, in part, to participate in: (1)

      home-based counseling; and (2) domestic violence assessment and the

      recommended services. The permanency plan for Child remained reunification

      until April 13, 2016, at which time the CHINS court changed the plan to

      adoption. DCS filed its petition to terminate Mother’s parental rights on May



      3
       Mother had four children, H.A., M.D., J.D., and Child. The CHINS petition alleged that Child and two of
      her half-siblings, H.A. and J.D., were CHINS; however, Child is the only subject of the instant appeal.
      4
        A CHINS petition regarding H.A. and M.D. was filed in March 2013. Tr. Vol. II at 169. Mother testified
      that she walked “in the bedroom catching [her] oldest[, H.A.,] rape her middle daughter[, M.D.].” Id.
      Mother did not successfully complete services to remedy the reasons for DCS’s involvement regarding H.A.,
      and H.A. was not returned to Mother’s care. Mother admitted that she did not want H.A. to return to the
      home due to H.A.’s history of sexually abusing her siblings.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018       Page 3 of 17
      13, 2016. On June 22, 2017, more than three years after Child had been

      removed from Mother’s care, the juvenile court held a hearing on the petition to

      terminate Mother’s rights.


[5]   At the termination hearing, Cura Lester (“Lester”), Child’s foster care case

      manager at Children’s Bureau, testified that she visited Child at least once a

      week, visited Child’s school at least twice a month, but had little contact with

      Mother. Lester said that Child could have explosive temper tantrums, where

      intervention was necessary. Tr. Vol. II at 11-12. It was Lester’s opinion that

      Child should remain in her current placement with her foster mother, and she

      “recommended adoption of [Child] . . . just for stability and consistency for

      her.” Id. at 12. Lester said that change was difficult for Child to understand—

      she required routine, consistency, and an understanding of what is going on day

      to day.


[6]   Elwanda Haynes (“Haynes”), a home-based therapist at Gallahue Behavioral

      Health, testified that she began treating Child in August 2014, when Child was

      five years old. Id. at 105. Child’s demeanor during sessions varied “depending

      on what was going on that day.” Id. at 106. “If she had a good day, she was

      fine and we could . . . talk about things” like feelings and behaviors. Id. at 106-

      07. If Child “got in trouble in school, she was very defiant,” and she did not

      want to talk or participate in the session. Id. at 106. Child’s defiant behaviors

      included yelling, screaming, and running away. Id. at 107. Child’s case was

      closed with Haynes in December 2015 because Child began working with



      Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 4 of 17
      another therapist, who was able to deal with Child’s mental health and

      sexualized behaviors. Id. at 106.


[7]   Patricia Phelps (“Foster Mother”) testified that, due to no fault of Child, Child

      was removed from the first foster home, and in May 2015, she was placed in

      therapeutic foster care with Foster Mother. Id. at 10, 86. Foster Mother, who

      was seventy-seven years old, testified that she had been a foster parent since

      1973, had fostered thirty-six children, and had adopted sixteen. Id. at 86, 100.

      In addition to Child, there were three other children living in Foster Mother’s

      home, an adopted daughter and two “medically fragile” foster children. Id. at

      87. Foster Mother said that there was a “strong rule” in the family: “I don’t

      touch you and you don’t touch me.” Id. at 90. Child was allowed to interact

      with the medically fragile children, but only when Foster Mother or a nurse was

      present. Even so, Foster Mother stressed, “[W]e do not push a deep

      relationship with these kids because . . . they’re probably not going to live long

      and . . . [Child]’s already had her share of issues . . . so we make sure they

      [Child and other adopted child] build a life that’s not included with the

      [medically fragile] kids.” Id. at 95.


[8]   Foster Mother testified that Child was, initially, well behaved, but that changed

      a few months later when Child began exhibiting some destructive behaviors.

      Child would peel paint off woodwork and eat it. Id. at 102-03. Foster Mother

      testified that Child started throwing tantrums at home, and at school, “she was

      leaving the classroom, she was stealing. She was all of a sudden out of the clear

      blue cussing the teacher, [and] throwing chairs at the children.” Id. at 90.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 5 of 17
      Child also displayed sexualized behaviors, including: (1) approaching random

      men or neighborhood boys, explaining the different sexual acts she could

      perform, and asking if they were interested; (2) masturbating with potentially

      dangerous objects; and (3) intentionally urinating on her clothing. Id. at 92,

      101-02. Foster Mother testified that there was a correlation between visits with

      Mother and Child’s sexualized behavior. Id. at 94. Child would go weeks

      without a visit, and the sexualized behavior would go away; however, after

      visits with Mother, Child would act out sexually. Id. Child’s behavior

      interfered with her education; “she was on the first-grade level for three years,”

      even having had a tutor for five days a week. Id. at 103. Child was treated by

      various mental health providers, and her medication was adjusted over time.

      Foster Mother testified that those changes made a “remarkable difference,”

      saying, “[Child] can keep her mind on things. Um she can um think before she

      acts.” Id. at 93. Foster Mother testified that she was willing to adopt Child. Id.

      at 94.


[9]   Gabrielle Young (“Young”), a home-based therapist at Family Works, testified

      that Child began working with her in July 2015. Child met with Young once or

      twice a week and treatment goals included working on Child’s “sexually

      reactive behaviors.” Id. at 45, 51. Child said that Father had touched her

      “down there” and made her touch him in certain places. Id. at 58-59. She also

      said that her half-sister, M.D., had touched her inappropriately. Id. at 60.

      Additionally, Child had witnessed domestic violence between Mother and

      Father and between Mother and other men. Id. at 59-60. Young spent a long

      Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 6 of 17
       time trying to get Child to express and regulate feelings and emotions, as well as

       learning body boundaries. Id. at 45-46. Child would sometimes talk about

       “rubbing herself down there.” Id. at 57. Sometimes, Child acted

       inappropriately during sessions, including intentionally spreading her legs and

       dancing inappropriately. Id. at 46-47. Young attributed Child’s behaviors to

       past sexual trauma. Id. at 57. Young testified that Child has “a very complex

       trauma history,” so it is “important for her to feel stable, to feel secure and not

       to increase her anxiety.” Id. at 52.


[10]   Meghann Banks (“Banks”), a care coordinator at Choices, testified that she

       began monitoring Child’s “progress and treatment” in September 2016. Id. at

       30, 32. At that time, Child had a “behaviorist” and home-based therapy. Id. at

       32. Banks testified that, initially, Child’s behavior fluctuated. However, three

       or four months before the termination hearing, Child was referred to and

       participated in Applied Behavioral Analysis (“ABA”), “an intensive service that

       is used to address behaviors.” Id. at 33, 37. As part of the ABA, Child was

       provided with an educational mentor. Id. at 31. Banks said that Child’s

       behavior improved after ABA was put into place.


[11]   Shirley Perez (“Perez”), a DCS Family Case Manager (“FCM”) who had

       worked with the family for two years, testified that Mother had trouble

       complying with services. Id. at 117. Perez testified that, in the spring of 2016,

       DCS recommended that Mother have unsupervised visits with Child. Because

       Child was having “suicidal thoughts,” a safety plan was created, requiring

       Mother to call 911 if Child “were to do something.” Id. at 123. When Child

       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 7 of 17
       put a jump rope around her neck and threatened to harm herself, Mother did

       not comply with the safety plan. Id. Perez testified that Mother’s non-

       compliance created concern as to whether Mother could provide Child a stable

       home. Child’s stability was important because Child “has such high anxiety

       that if anything changes just a bit it, it just throws her off completely.” Id. at

       127. Perez had “personally requested to keep the case just to make sure that it

       [didn’t] throw [Child] off even with an FCM coming to the home.” Id. Perez

       testified that it was in Child’s best interests to “be adopted by the current foster

       parent” because Foster Mother can take care of Child’s needs. Id. Perez

       testified that Foster Mother was “a strong advocate” in regard to getting

       necessary referrals, medication, and therapy to meet Child’s needs. Id. at 127-

       28.


[12]   Mark Bass (“the GAL”), a guardian ad litem for Child Advocates, Inc., testified

       that as part of his involvement with Child’s case he had attended court

       hearings, reviewed court reports, provider reports, and school documents,

       spoken with numerous providers, and visited Mother at home. Id. at 143. The

       GAL testified that, typically, an individual like Child would be placed in

       residential treatment; however, that was avoided because Foster Mother has

       been “that much of an advocate” for Child. Id. at 145. Foster Mother has been

       able to handle Child’s outbursts, school issues, and sexually acting out. The

       GAL stated, “[I]t takes an experienced person and a person with a big heart to

       be able to, to handle that stuff. Um and [Foster Mother’s] experience has

       helped her do that[,] and in the years I’ve been doing this[,] a lot of foster


       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 8 of 17
       parents aren’t capable of that.” Id. at 146. The GAL said that Mother had been

       given a sufficient amount of time, but had been unable to complete services. He

       said that Child needed consistency and stability to properly develop; he

       recommended that Child’s permanency plan should be adoption. Id. at 147.


[13]   In April 2016, Mother was referred to Family Works provider Bertha Rush

       (“Rush”), who helped Mother with home-based therapy and monitored

       supervised visitation between Mother and Child. Rush testified that Mother did

       well overall. Rush opined that Mother had made progress; however, Rush

       expressed concerns because she “didn’t see a long duration of stability. Um

       often times that would change within a month or two.” Id. at 195. Rush

       stopped providing services for Mother in February 2017, when she had not

       heard from Mother “in about a month.” Id. at 196. The juvenile court entered

       its order, on August 2, 2017, terminating Mother’s parental rights to Child.

       Mother now appeals.


                                      Discussion and Decision
[14]   Mother contends that the juvenile court erred in terminating her parental rights

       to Child. Specifically, she contends that termination is not in Child’s best

       interests because Child “has an undisputed, heightened need for consistency

       and permanency,” which is inconsistent with DCS’s plan that Child be adopted

       “by an elderly woman who fosters medically fragile children who may not live

       long.” Appellant’s Br. at 4. “‘The Fourteenth Amendment to the United States

       Constitution protects the traditional right of parents to establish a home and


       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 9 of 17
       raise their children.’” K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1230

       (Ind. 2013) (quoting Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d

       143, 147 (Ind. 2005)). “The parent-child relationship is one of the most valued

       relationships in our culture.” Id. (internal quotations omitted). “However,

       although parental rights are of a constitutional dimension, the law allows for

       the termination of those rights when a parent is unable or unwilling to meet his

       [or her] responsibility as a parent.” In re D.P., 994 N.E.2d 1228, 1231 (Ind. Ct.

       App. 2013) (citing In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans.

       denied). Further, “‘children have an interest in terminating parental rights that

       prevent adoption and inhibit establishing secure, stable, long-term, continuous

       relationships.’” In re K.T.K., 989 N.E.2d at 1230 (quoting In re C.G., 954

       N.E.2d 910, 917 (Ind. 2011)). Therefore, parental rights are not absolute and

       must be subordinated to the child’s best interests in deciding the appropriate

       disposition of a petition to terminate the parent-child relationship. Id.


[15]   The purpose of terminating parental rights is not to punish the parent but to

       protect the child. In re D.P., 994 N.E.2d at 1231. Termination of parental rights

       is proper where the child’s emotional and physical development is threatened.

       Id. The juvenile court need not wait until the child is irreversibly harmed such

       that her physical, mental, and social development is permanently impaired

       before terminating the parent-child relationship. Id.


[16]   In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re K.T.K., 989 N.E.2d at

       1229; In re S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004).
       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 10 of 17
               We consider only the evidence and any reasonable inferences
               therefrom that support the judgment, and give due regard to the
               trial court’s opportunity to judge the credibility of the witnesses
               firsthand. Where a trial court has entered findings of fact and
               conclusions of law, we will not set aside the trial court’s findings
               or judgment unless clearly erroneous. In evaluating whether the
               trial court’s decision to terminate parental rights is clearly
               erroneous, we review the trial court’s judgment to determine
               whether the evidence clearly and convincingly supports the
               findings and the findings clearly and convincingly support the
               judgment. Clear and convincing evidence need not reveal that
               the continued custody of the parents is wholly inadequate for the
               child’s very survival. Rather, it is sufficient to show by clear and
               convincing evidence that the child’s emotional and physical
               development are threatened by the respondent parent’s custody.


       In re K.T.K., 989 N.E.2d at 1229-30 (internal citations omitted) (internal

       quotations omitted).


[17]   As is pertinent to this appeal, to involuntarily terminate Mother’s parental

       rights, DCS had to allege and prove, among other things:


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               . . . .;


       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 11 of 17
               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2)(B). The State’s burden of proof for establishing

       these allegations in termination cases “is one of ‘clear and convincing

       evidence.’” In re H.L., 915 N.E.2d 145, 149 (Ind. Ct. App. 2009). Moreover, if

       the court finds that the allegations in a petition described in section 4 of this

       chapter are true, the court shall terminate the parent-child relationship. Ind.

       Code § 31-35-2-8(a) (emphasis added).


[18]   Mother does not challenge the following findings made by the juvenile court:

       (1) Mother’s therapy—to cope with anger and understand Child’s needs—

       closed in April 2017 after a month where Mother had no contact with provider;

       (2) in 2014, Child had violent tantrums, screamed, and threw objects, which

       Mother thought was typical behavior of a young girl; (3) therapist Young

       treated, for two years, Child’s sexual trauma, which was caused by being

       molested by Father and half-sister and by witnessing Mother as victim of

       domestic abuse; (4) Young has been opposed to unsupervised visits throughout

       the CHINS case, based on [Mother]’s lack of consistency and stability, and

       believes that Child should not be returned to Mother’s care; (5) Child sexually

       acts out and has had issues with body safety boundaries; (6) Mother agrees that

       Child displays behavior of having been sexually abused, but initially blamed

       Child’s behavior on foster care; (7) Mother minimizes Child’s need for

       treatment and believes everything would be fine if Child came home; (8) Child
       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 12 of 17
       is doing well with Foster Mother and has made a lot of progress with decreased

       anxiety and increased understanding of boundaries; (9) Child’s inappropriate

       behavior coincided with parenting time and was triggered by exposure to older

       men and Mother; (10) Mother was inconsistent in exercising her parenting time

       and cancelled visits at the last minute, negatively affecting Child; (11) at the

       time of the termination hearing, Child had lived with Foster Mother for over

       two years; (12) Foster Mother has agreed to adopt Child; (13) Foster Mother is

       patient, calm, and a strong advocate in meeting Child’s special needs; and (14)

       while Mother loves Child and the two have a bond, stability is important to

       Child to keep her anxiety low; (15) Child needs routine and consistency in

       order to thrive. Appellant’s App. Vol. II at 17-18.


[19]   Further, Mother does not dispute the juvenile court’s conclusions that “[t]here

       is a reasonable probability that the conditions that resulted in [Child]’s removal

       and continued placement outside the home will not be remedied” and “[t]here

       is a reasonable probability that the continuation of the parent-child relationship

       poses a threat to [Child]’s well-being.”5 Id. at 18. As a result, Mother has

       waived any argument relating to these unchallenged findings and conclusions.

       See In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (providing that failure




       5
        Mother states, she “acknowledges, without conceding, that there is evidence in this case that may prove one
       or both of the elements set out in Indiana Code Section 31-35-2-4(b)(B).” Appellant’s Br. at 17 (emphasis
       added). Notwithstanding Mother’s apparent attempt to keep those issues alive on appeal, Mother makes no
       cogent argument that the juvenile court’s findings as to those two matters are clearly erroneous. Failure to
       make a cogent argument waives the issue for appellate review. Crider v. Crider, 15 N.E.3d 1042, 1071 (Ind.
       Ct. App. 2014), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018         Page 13 of 17
       to challenge findings resulted in waiver of argument that findings were clearly

       erroneous), trans. denied. Instead, Mother’s argument folds together two

       requirements, claiming (1) that the termination is not in Child’s best interests

       because (2) the plan for Child, which is “adoption by an elderly woman who

       fosters medically fragile children who may not live long,” is not a satisfactory

       plan. Appellant’s Br. at 4. We remind Mother that these two requirements are

       separate inquiries.


                                                1. Best Interests

[20]   In deciding whether the termination of parental rights is in the best interests of a

       child, the juvenile court must look beyond the factors identified by DCS and

       consider the totality of the evidence. In re A.S., 17 N.E.3d 994, 1005 (Ind. Ct.

       App. 2014), trans. denied. In making that determination, the juvenile court must

       subordinate the interests of the parent to that of the child involved. Id. The

       court need not wait until a child is harmed irreversibly before terminating the

       parent-child relationship. Id. Here, Mother recognizes that Child needs

       stability and consistency. Appellant’s Br. at 18. Mother also understands that

       “[p]ermanency is a central consideration in determining the best interests of a

       child.” Id. at 19 (quoting In re G.L., 904 N.E.2d 1257, 1265 (Ind. 2009)). That

       being said, “a need for permanency, alone is not a sufficient basis for

       terminating parental rights.” In re A.S., 17 N.E.3d at 1006.


[21]   Here, permanency was a consideration, but it was not the sole basis for the

       termination of Mother’s parental rights. The evidence before the juvenile court

       revealed that Child and two of her siblings were sexually molested while under
       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 14 of 17
Mother’s care, and Child witnessed Mother being a victim of domestic abuse.

Tr. Vol. II at 60, 156, 169. Upon leaving Mother’s care at age five, Child had

violent tantrums, screamed, and threw objects, which Mother thought was

typical behavior of a young girl. Id. at 11, 173. Child sexually acted out and

had issues with body safety boundaries; Mother initially blamed Child’s

behavior on foster care. Id. at 79-80. Mother minimized Child’s need for

treatment and believed that everything would be fine once Child came home.

Appellant’s App. Vol. II at 17. Child’s inappropriate behaviors coincided with

parenting time, and triggers of those behaviors were exposure to older men and

to Mother. Tr. Vol. II at 64-65, 131. Mother was inconsistent with her

visitation and would cancel at the last minute, which negatively impacted

Child. Id. at 13. At the time of the termination hearing, Child had lived with

Foster Mother for two years, was doing well, and had made a lot of progress

with decreased anxiety and increased understanding of boundaries. Id. at 86,

93. Mother’s therapy, addressing Mother’s ability to cope with anger and

understand Child’s needs, was terminated after Mother was out of

communication with provider Rush for about a month. Id. at 196. Finally,

Child needs routine and consistency in order to thrive. Id. The juvenile court

did not err in concluding there was sufficient evidence that termination of

Mother’s parental rights was in Child’s best interests. Mother’s arguments to

the contrary are invitations for us to reweigh the evidence and judge the

credibility of witnesses, which we cannot do. See In re D.D., 804 N.E.2d 258,

265 (Ind. Ct. App. 2004) (appellate court cannot reweigh evidence or judge the

credibility of witnesses), trans. denied.
Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 15 of 17
                                              2. Satisfactory Plan

[22]   Mother contends that, considering Child’s needs for stability, it was an

       improper plan to place Child with Foster Mother. Considering the

       requirements of Indiana Code section 31-35-2-4(b)(2)(B), we restate Mother’s

       argument as whether DCS has a satisfactory plan for Child’s care and

       treatment. Mother asserts that Foster Mother’s age of seventy-seven years old,

       and her care for medically fragile children in her home creates an uncertainty

       regarding how stable Foster Mother’s home will be for Child. To terminate

       Mother’s parental rights, the juvenile court did not need to judge the

       appropriateness of Foster Mother’s home; instead, it was required only to

       determine whether DCS had a satisfactory plan for Child.


[23]   “Indiana courts have traditionally held that for a plan to be ‘satisfactory,’ for

       the purposes of the termination statute, it ‘need not be detailed, so long as it

       offers a general sense of the direction in which the child will be going after the

       parent-child relationship is terminated.’” In re A.S., 17 N.E.3d at 1007 (quoting

       Lang v. Starke Cnty. Office of Family & Children, 861 N.E.2d 366, 375 (Ind. Ct.

       App. 2007), trans. denied). A DCS plan is satisfactory if the plan is to attempt to

       find a suitable parent to adopt the child. Id. In other words, there need not be a

       guarantee that a suitable adoption will take place, only that DCS will try to find

       a suitable adoptive parent. Id. Accordingly, a plan is not unsatisfactory if DCS

       has not identified a specific family to adopt the child. Id. Part of the reason for

       this is that it is within the authority of the adoption court, not the termination

       court, to decide whether an adoptive placement is appropriate. Id. Here, DCS

       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 16 of 17
       had a plan that Child would be adopted. Based on these standards, we

       conclude that DCS’s plan that Child be adopted was a satisfactory plan.

       Accordingly, we need not discuss whether Foster Mother is a suitable adoptive

       parent, that question will be within the jurisdiction of the adoption court. Id.


[24]   DCS presented sufficient evidence that termination was in Child’s best interests,

       and that adoption was an appropriate plan.


[25]   Affirmed.


       Bailey, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-JT-1931| February 23, 2018   Page 17 of 17